Title: To George Washington from the Pennsylvania Board of War, 19–21 April 1777
From: Pennsylvania Board of War
To: Washington, George



Sir
Pennsylvania War OfficePhiladelphia April 19th[-21] 1777

In the course of this week we have been very fortunate in detecting the stratagems of a number of secret enemies, and of intercepting a letter intended to convey intelligence to the enemy of the present state of our affairs. We have apprehended a Woman, who, we are informed has been three times to Brunswick, and has brought several letters from that place to people in this City. We have great hopes of finding the persons who carry on this correspondence, and that we shall disconcert their measures.
One of the Conspirators, who lately belong’d to the Light Horse, viz. Joseph Fox Farrier, has made some confession, and given in the names of several of his Confederates, most of whom are now in confinement, amongst them is one Smithers an Engraver, who is accused of furnishing a Plan of our Fortifications down the River, and one Richard Whiston Yorke, not long since a Post Rider, and has lately been at Head Quarters, and all through your Excellencys’ Lines, and was at Mr Hugh Hughes’ at Greenwich Iron Works in the state of New Jersey. Yorke informed Fox, that this Mr Hughes either has, or would have a Colonels’ Commission under General Howe, that he has engaged several hundred Men, that when the enemys’ motions induce your Excellency to move from Morris Town, they are intended to make some diversion in order to embarrass our Army. Fox in his evidence was confronted with Yorke—it was the general opinion of those who were present during the examination that Fox was candid and consistent in his evidence—Yorke was in some degree prevaricating and denied the whole charge against him—It was the opinion of the Board that your Excellency ought to be informed of this intelligence respecting Mr Hugh Hughes, that you might take such Measures as your better judgment shall direct—As Yorke denies that he ever gave such information to Fox, and Fox as firmly persists in his evidence respecting Mr Hughes, that it becomes a delicate point for us to decide upon, as Mr Hughes’ Political Character and connections in New-Jersey are unknown to us—should we obtain any further evidence against him, we

shall immediately communicate it to your Excellency. We find that Women are allow’d to pass from Brunswick to this City thro’ the several Posts, where our Army is stationed, and have no doubt they have often been employ’d to convey intelligence to the enemy, and it is more than probable will still be employ’d in that way. We take the liberty of hinting this to your Excellency, that you may make such use of it as you shall think proper.
We also beg leave to mention, that in a letter wrote about ten days since to Fox from one Sheppard (then at Brunswick) and formerly mention’d by us to your Excellency, he undertakes to inform him of the designs of the enemy respecting the invasion of this State—he says that a body of troops are intended to march from the Light House at Sandy Hook, as soon as they begin to move at Brunswick, the former intended for the attack of the Post at Billingsport—these are to be joined by a body of men from their ships—whether any stress is to be laid on such vague intelligence we will not venture to determine—we however think it our duty to inform your Excellency of whatever comes to our knowledge respecting the designs of the enemy, submitting the probability of their endeavouring to distract us by the variety of their attacks to your better judgment.
April 21st. since writing the foregoing several more of the enemy’s Vessels have come into our Bay, that there are now nine ships & several Tenders, all of which lay below Bombo-Hook. They have destroy’d one Merchantman that could not get into Morris’ River, the draught of water over the Bar not being sufficient—this is the only damage they have yet done. By order of the Board I have the Honor to be Your Excellencys Most Obedient Servant

Owen Biddle Chairman


P.S. The mischievous practices of the Murrays of New York & Hartshorne and Bowne of Shrewsberry, is what we had some reason to suspect but never before had it in our power to detect them. John Murray lately left this City, we shall use our endeavours to apprehend him and bring him to justice—Bowne & Hartshorne reside at Shrewsberry if they could be apprehended by orders of your Excellency, perhaps it might deter others from such Practices in future—we shall give orders to the Naval Officer to scrutinize the destination of all Vessels agreeable to your Excellency’s recommendation.

